Title: To James Madison from Daniel Clark, 27 April 1803 (Abstract)
From: Clark, Daniel
To: Madison, James


27 April 1803, New Orleans. Since his last letter the French prefect has arrived with his family, the adjutant general, and an engineer, “who are all busily employed in making preparations to receive the Capt General & the Troops.” A French ship has arrived from Dunkirk with military stores. “The Proclamation issued by the Prefect the very Evening of his arrival, has I know been forwarded to the Executive. … Its effect has been but trifling.… The allusion to Count OReilly’s Conduct which was approved by Spain, has disgusted the Spaniards, & the very Creoles who had almost forgot the transaction blame the mention of it. … The inhabitants of this Country ignorant as they are & unaccustomed to be addressed in this way have Sense enough to perceive there is no specific promise made them and seem more than usually suspicious & fearful that far from being benefitted they will be great losers by returning to the bosom of the Mother Country.” The inhabitants had been led to expect an exemption from taxes and a share in government, but the First Consul’s arrêté disappointed them as to the latter, and the prefect’s manner of acting shows that requisitions will replace exemptions and be enforced by bayonet. When the prefect landed he found no barracks, no provisions, no hospital stores, and no willingness on the part of government or individuals to provide them. The government partially complied with his many demands for assistance—giving up the customhouse to serve as a barracks, agreeing to add 130 hospital beds to the 30 in the charity hospital to accommodate the fleet on arrival, and giving him a small advance for repair of the ship that brought him. A request, “accompanied with a hint that compulsion would be used if necessary,” was made to planters to furnish straw and slats, which they were forced to deliver in town. “A Rope Walk of mine within the precincts of the City has been put in Requisition and part of the Works taken down, whereby all Labor is suspended, tho’ they know the Workmens Wages to the amount of $240 a Month must be paid. I … content myself with remarking on their sacred regard to private Property, which produces an amazing effect.” Many similar demands of property for French use were made to the governor, including one for “a considerable Quantity of Timber, Planks, &ca belonging to various Individuals which then lay dispersed along the Front of the City.” The request was refused by the secretary, who said private property was held sacred by the Spanish government but the prefect could make arrangements with the owners. “This did not suit, he … repeated the urgent necessity of the Republic which could not buy altho’ he has near 150,000 dollars in the Treasury landed from the Vessel he came in, which he alledges are a sacred deposit, not to be made use of until the arrival of General Victor, and all the Contracts he has hitherto proposed … are accompanied with the Condition of paying ⅓ in Cash and the remainder in 6 Months.” This has “excited suspicion & distrust, and a total unwillingness to deal with him.” Some contracts have been made at prices far exceeding former rates. Beef will be furnished at eight cents a pound instead of four, wood is $3.50 a cord instead of $2.50, “& so in proportion for other articles.” The prefect advertised repeatedly for flour but only received proposals for cash, which he declined. “The Conduct of the Workmen has sorely mortified him, & his, has as much disgusted them, he called them together at the Town house to propose a Contract for 1500 Camp Bedsteads & began by premising that he would hear no proprosal exceeding 4 dollars—they answered that it could not be done under 6, and were informed the thing was inadmissable, upon which they went off in a body. He supposed they had retired merely to confer among themselves, and could not conceal his disappointment and vexation, when on ordering them to be readmitted, he found they had all gone about their Business.” He threatened to requisition workers at a dollar a day. This “excited a commotion” among the men, who earn from $2.50 to $5 a day. The next day when he “menaced” one of the workers for his conduct, the man replied that “this Language did not at all coincide with that of his Proclamation.” “However insinuating & captivating are the manners of the Prefect generally,… the tone of authority at times assumed, disgusts the rich & frightens the Poor, and every advantage has, and will be taken of every accidental Circumstance to heighten these unfavorable impressions, which cause a longing Eye to be turned to our Government in hopes of relief from it. Vanity & presumption are I believe leading traits in the Prefect’s Character, and they will betray him into many foolish Measures; He came out with Notions of this Country founded on old Histories & false reports, all his Calculations of expences are erroneous, he finds opposition where he relied on assistance & the consequence I hope will be that he will get exasperated and render matters worse by precipitation and an obstinate attachment to first Views & ideas. He has imprudently expressed himself contemptuously of the Capt General’s understanding & regretted that he had permitted himself to be advised by 2 or 3 Counsellors who would mar his (Laussat’s) projects, without which he would lead him by the Nose. These Counsellors are, the Commissaire de Justice, Aymé, & the Monsr Roustan who accompanied me from Europe to whom I have communicated the Prefects opinion of the Capt General & himself, and fortunately the Prefect by not inviting him to a public Dinner, has confirmed his bad Opinion of him. In hopes of deriving advantage from their mutual hatred I shall endeavor to foster it;… the People will be worse governed by their eternally thwarting each other, and will be less inclined to oppose us, should Circumstances at a future Day call for active measures.” Laussat’s language respecting the U.S. is “soft & conciliatory,” in contrast to that he used in Europe. He says only a commercial rivalry will exist between the U.S. and Louisiana but advises the governor to keep the deposit closed while waiting for orders from Europe. Laussat has little idea of the U.S. Constitution, the government, or the population of the western territories, “which he estimated at but 200,000 Souls.” He received Clark and Hũlings “with politeness” and pays marked attention to Americans, whom he endeavors to impress with the advantages to be derived from having the French as neighbors. “But I believe he has hitherto met with little success. He put me in Mind of our Conversation at Paris … and advised me to divide my Negroes & put one half of them on the French territory … & hoped I would not retire into the Country, that the Province was in want of Men of Capital who would find their Interest in residing in it, & that his orders & inclinations equally concurred in offering them Protection & commercial advantages. As there were many Americans present I thought the Opportunity would be a good one to undeceive them, by reminding him that I had pointedly asked him in Paris … whether we should be allowed to continue to trade in Orleans in the same way as we had been permitted by the Spanish Government, or whether we must retire with our Capitals & let other Countries profit by our Industry, to which he had then given me to understand we must & that I had in consequence returned from Europe without engaging in any new commercial Project. I pretended to be pleased at hearing that he had now other Views & some of the Company pressed him for an explanation which somewhat disconcerted him & produced the effect I desired by shewing he was insincere.… But I shall strenuously endeavor to make him believe I have become the dupe of his Professions, and if you wish me to carry matters further will strive to impress him with the idea that I may be made a Convert to his Views & useful to his Government.… Please to give me some directions, that my time & my exertions may be advantageously employed in my Country’s Service.”
Encloses a copy of his letter to Claiborne regarding the Tombigbee country and Villiers’s mission among the Indians. “Many endeavors are making to attract the Indians from all Quarters and I respectfully advise the necessity of counteracting the effect of their Presents and intrigues with such fickle & dangerous Neighbours.” Laussat has already mentioned that France will not recognize a consul. “This will be very injurious to our Commerce, as … there will be no Agent of the Government to assist the distressed, prevent or remonstrate against abuses.… It has occurred to me that if … [consular] Acts were signed & dated on board an American Ship in the Stream of the Mississippi which is common to both Nations, they ought to be as much attended to as those of any other Officer within the territory of the U. S. and I wish to have your Opinion whether I should attempt it.”
“Doctor Watkins … is proposing Plans to the French Government for colonizing a part of the upper Country, the Tract included between the Rivers St. Francis & Arkanzas. I am sore all over when I perceive any thing like a communication on the point of being established between the Prefect & our Western settlements & I fear the effect of his offers of Land & commercial advantages on People possessed of little Property & indifferent about their Country or … about the effect French measures may produce on the Union provided they derive a temporary benefit from them.… I fear I shall have few on your side the Mountains think with me, that we have reason to apprehend the effect of French intrigue on the People of Kentucky.… But were you to have the Opportunities which daily offer here of attending to their Conversations & Views, you would soon agree that no dependence ought to be placed on a majority of them … or that they could be made to believe they would find their Interest in seceding from the General Government, a measure which will be the foremost in the Mind of every Frenchman in Office in this Country.”

Laussat wishes to know which Americans are Federalist and which Republican, “a thing which I believe it would be a difficult matter for most of us to determine with respect to ourselves, as party Spirit evaporates in foreign Countries.” Believes “the respectable part of us” will always desire to serve the U.S. “without meddling in the Quarrels which distract it.” Will shortly learn Laussat’s motives for the inquiry “& he shall be led to believe we are all Federalists or all Republicans as may best answer our purpose & lead him into Error.” Encloses copies of addresses in answer to the prefect’s proclamation, one from merchants and residents of the city and one from each of two parishes “which extend along the River about 15 Leagues above the Town.” “The other Parishes or Posts will doubtless follow the example as soon as they can find some Priest or schoolmaster to pen one for them, but they ridicule the measure and say they do it from necessity. This is the general Sentiment even to the lowest class among them.”
“A report has just got in circulation which I know to be unfounded of new disturbances having arisen in France which endanger the consular authority, it has given me an Opportunity of learning the disposition even of some of the newly arrived Officers … that were it true, the Colony should think of its own safety and declare itself independent—when reminded of the impossibility of defending itself alone they replied that we had only to unite with the American Confederacy. As many of the Officers now coming out are supposed to be Republicans in principle & detest the regal State of the French Government I would not be surprised at the prevalence of such ideas very generally among them.” Is more convinced every day that the closing of the deposit was done in concert between France and Spain and in compliance with orders forwarded from Spain to the intendant. “The Minister of Finance writes to him on the 9th. January of this Year, that he has received his despatches of July & August, his secret dispatch of September and No. 1 his very secret dispatch of 21st. October (which must have been his advice of the measures taken). This extraordinary coincidence of a new series of numbers, the expression of very secret with the time of excluding us from the deposit & the silence of the Minister on an object of so much importance, as he does not write in answer, shew that the thing was expected, and was received as a matter of course. It may be proper for you to bear in mind the period when you know these despatches reached the Court of Spain & compare the date of the Ministers Letters with what Yrujo & Pichon will afterwards undertake to say to you on the subject.”
“In my Letter of the 22nd June of last Year I informed you that a duty of 3 ⅌ Cent had been exacted on all Monies entered for deposit & Shipment in New Orleans & that the Intendant had consulted his Catholic Majesty respecting it.” A reply has been received in which the king approves of the duty and orders the amount of it to be equally divided among the intendant, the treasurer, and the comptroller in recompense for storage, responsibility, and trouble, as the enclosed certified copy and translation of the minister’s letter of 13 Jan. 1803 from Aranjuez show. “From this you may judge of the sacred regard paid to the Treaty with us by the Court of spain which can no longer call this an unauthorised act of the Intendant.”
“The Marquis de Casa Yrujo writing to the Intendant on the 11th. March makes use of nearly this Language ‘I am a Minister of the Crown as well as yourself and have often avoided doing what I was ordered, when it would have been imprudent to do it on account of circumstances—the Court from its immense distance has taken up a wrong idea, therefore suspend the execution of its orders if you have received them ’till you hear further from it.’ Why does the Marquis write in this Strain, if, as he has said to you in his Letter of the 10th. which I see published, he has full conviction that Morales acted without orders.” The captain general of Havana, who initially refused to meddle in the affair, now presses the intendant to lift the ban, “being fearful of the Consequences.” Is persuaded from his knowledge of Morales’s character that he “would shrink into annihilation at the Prospect before him” if not supported by orders from the court.
Confidential letters from Havana of 20 Apr. mention that Casa Calvo is expected to sail immediately to deliver Louisiana to the French. If necessary, he is to remain to command the Spanish troops and act under orders of the French governor. Casa Calvo’s own regiment is to join him on the first requisition. Casa Calvo has sent orders to rent a house for twelve months, confirming this intelligence “in some measure.” “I waited on the Intendant this Morning and introduced Mr Vertier the Contractor for the Army who was desirous of obtaining his permission to make a Shipment of Provisions for the use of the U. S. Troops on the Tombigbee, which he immediately granted.” Laussat has just written to the governor enclosing a list of officers sailing from the Netherlands so accommodations can be prepared. “As I think it right you should be acquainted with their number, rank, & employment, I inclose you a copy of it which I took myself from the original and I fancy you will be surprised at the magnitude of the List and wonder how they are to be supported. I likewise forward you a Copy & translation of the Royal Order for the surrender of this Country with the Letter from the Minister of the Department of State to the Minister of Finance on the subject, and am happy to perceive in it that Spain seems to have remembered that she had disposed of what was once a part of French Louisiana, or acknowledged in us a better right to it, this part of the Royal order I have underlined as the most remarkable.”
“I am fearful that these details which I am at a great deal of trouble & Expence to procure may appear trifling to you & not worthy of much attention.… I have been induced to trouble you with them, merely in case Negotiation should fail you might be acquainted with our local Views, Measures & Characters of those in command.… Should you think them sufficiently interesting to desire a continuation of them or direct my attention to other Views I shall take pleasure in executing … any thing you may command.” Adds in a postscript, “You know how necessary it will be to guard these Papers & keep my name & the means by which they reached you from the knowledge of those who might have it in their power to injure me or those from whom I recd them which it would be easy to trace if enquiry was set on foot here.” Relies on JM’s care and prudence. Should circumstances call for disclosure of the contents, “a hint that they were recd from Madrid might lull Suspicion.” Asks that he be furnished with a cipher “in case you judge proper to call for any further Communications.”
 

   
   RC and enclosures (DNA: RG 59, CD, New Orleans, vol. 1). RC 16 pp. Printed in American Historical Review, 33 (1927–28): 335–43. For enclosures, see nn. 4, 5, and 7–9.



   
   The adjutant general for Louisiana was André Burthe d’Annelet; the engineer was Antoine Joseph Vinache (Laussat, Memoirs of My Life, pp. 10, 42).




   
   See Hũlings to JM, 30 Mar. 1803, n. 2.



   
   In 1769 Count Alejandro O’Reilly suppressed a revolt against Spain by French residents of Louisiana who had driven out the Spanish governor. O’Reilly ordered five of the ringleaders executed (DeConde, This Affair of Louisiana, pp. 31–32).



   
   In his 22 Apr. 1803 letter (4 pp.), Clark informed Claiborne of the enforcement of Morales’s October order cutting off all communications between American settlements on the Tombigbee River and Mobile so planters could neither ship their produce nor obtain supplies. In a meeting that day Morales had told Clark that, as the friendship between the U.S. and Spain might not always endure, it was to Spain’s advantage to discourage U.S. settlements. Morales had added that he feared the U.S. might in future claim what had been granted as a favor. Since the treaty of 1795 did not mention Mobile, Morales had decided to end all intercourse. Clark had pressed for the continuation of the present arrangement, under which a duty was paid for the import and export of U.S. produce. He reminded Morales that the settlers might be compelled to seize supplies by force from defenseless Spanish subjects, that the U.S. lacked forces in the region to prevent this, and that while the U.S. government might disavow such actions, in view of the settlers’ situation the U.S. would not punish them and Spain could not. Morales had agreed to revoke his order upon receipt of representation from the local magistrates disavowing future claims on any indulgences granted and acceding to Morales’s regulations while awaiting the outcome of negotiations in Europe. Clark told Claiborne he had learned from an “unquestionable source” that Laussat had advised Salcedo to let the deposit remain as it was until advice was received from Europe. Clark wondered what this duplicity meant, since Laussat had promised the deposit would be opened when France took possession. He questioned whether Laussat meant to follow Morales’s measures or to increase the odium toward Spain in order to acquire greater merit for France. Clark said that the chevalier de Villiers, “who has spent almost his whole life amongst the Indian nations” but who had retired to Attakapas several years earlier, had been summoned to New Orleans to prepare for a mission. He described Villiers as a sunburnt, active old man with a stoop who wore a militia uniform, “having I believe the rank of Captain; this mission can forbode us no good & he is a dangerous man among the Indians.” When he learned more he would inform Claiborne, who could judge what to do and what to tell the Indian agents. He asked Claiborne to be careful to whom he entrusted letters and to keep the contents of Clark’s letters secret. “I am not unwilling to risk my life and fortune in my Country’s service but they ought not to be hazarded & lost when no end is to be gained by it.” In a 23 Apr. postscript Clark added that dispatches, to which no attention was paid, had arrived from Philadelphia. A packet had arrived from Spain with dispatches to 1 Feb. 1803 which said nothing respecting the U.S. Morales had received orders regarding inventories and the manner in which the province was to be delivered to the French. Casa Calvo had not yet arrived and was rumored to be awaiting the arrival of a frigate from Veracruz with money for payment of Spanish debts at New Orleans.



   
   Clark added notes on the enclosed copies of the three laudatory addresses (5 pp.; in French). On the address from the citizens of New Orleans (translation printed in Marc de Villiers du Terrage, The Last Years of French Louisiana, trans. Hosea Phillips [Lafayette, La., 1982], pp. 470–71), he wrote, “written by the Interpreter Mr Derbigny”; on that from Saint Charles parish, “by the Parish Priest, signed by him, the Commandant & Church Warden”; and on that from the parish of Saint John the Baptist (translation printed ibid., pp. 468–70), “by a Pedant of the name of Trouvard, who does not believe a syllable of it.”



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:330–31.



   
   Clark enclosed a copy of Soler’s 13 Jan. 1803 reply (1 p.; in Spanish, with translation) to Morales’s 30 Apr. 1802 dispatch. Soler stated that the king approved the measure requiring cash brought into New Orleans by Americans to be deposited in a chest and charged a payment of 3 percent. The fee was to be divided among the three officers who held keys to the chest.




   
   Clark enclosed a copy of the 7 Floréal an XI (27 Apr. 1803) list (3 pp.; in French) of 250 officers, to which Laussat had added a note stating that thirty buildings should be reserved for the officers, whose number might have increased since his departure as the number of soldiers in the expedition had been augmented.



   
   In a 16 Oct. 1802 letter from Soler to the “Intendant ad interim of Louisiana” (4 pp.; in Spanish, with translation) Soler transcribed an official letter to him from Cevallos, 15 Oct. 1802, instructing him to order an inventory of everything in Louisiana belonging to his department that was to be delivered to the French in consequence of their request that all artillery, arms, ammunition, stores, hospitals, seacraft, and other effects be included in the transfer. This was to be done in accordance with the 15 Oct. 1802 royal order, which Cevallos’s letter quoted. The order gave instructions for the delivery to France of “the Colony of Louisiana and its Dependencies, as well as the City & Island of New Orleans with the same extent which it now has, which it had under the dominion of France when it ceded it to my Royal Crown, and such as it ought to be, or is, after the Treaties, successively made between my States and those of other Powers” (italics indicate Clark’s underlining). The translation is filed with the enclosures in Clark to JM, 22 June 1802. Another English translation of the royal order is printed in Villiers du Terrage, Last Years of French Louisiana, pp. 494–95.



   
   A full transcription of this document has been added to the digital edition.

